Exhibit 10.2

CONSULTING AGREEMENT

This CONSULTING AGREEMENT (“Agreement”) is made, effective as of December 21,
2009, (“Agreement Date”), between Choice Hotels International Services Corp., a
Delaware corporation (“Choice”), with its principal place of business at 10750
Columbia Pike, Silver Spring, Maryland 20901 and Charles A. Ledsinger, Jr.
(“Consultant”) 5425 Wisconsin Ave., Suite 701, Chevy Chase, MD 20815.

RECITALS

A. Choice desires to retain the services of Consultant following the termination
of his Third Amended and Restated Employment Agreement, dated June 26, 2008
(“Employment Agreement”) with Choice on December 20, 2009.

B. Consultant is willing to provide consulting services following the
termination of his Employment Agreement.

In consideration of the mutual promises stated in this Agreement, Choice and
Consultant agree as follows:

1. Term. This Agreement is effective on the Agreement Date, and will terminate,
except for those obligations in this Agreement that survive termination, on
October 31, 2013 (“Term”). This Agreement may be terminated (a) by Consultant,
with or without cause, on sixty (60) days prior written notice and (b) by Choice
for Cause (as defined in Section 7 of the Employment Agreement). The provisions
of Section 3(c) of this Agreement shall survive Consultant’s death.

2. Nature of Work. Consultant will perform, on as needed and as available basis,
consulting and advisory services to Choice for up to five (5) hours per week,
providing background and related information concerning matters arising during
Consultant’s tenure as a Choice employee (the “Services”). To perform the
Services, Consultant will be given access to all of Choice’s systems. In the
performance of the Services, the hours Consultant is to work on any given day
and the Services to be performed will be entirely within Consultant’s control.

3. Compensation.

a. In compensation for Consultant’s services, Consultant will be: (i) provided
executive office space, parking space, customary office supplies and associated
services (including email access and full-time administrative support) at
Choice’s Chevy Chase (or reasonably comparable) office location, and
(ii) entitled to use Choice’s corporate country club golf membership (currently
at Avenel Golf Club) to the extent permissible under the club’s corporate
membership rules; provided, that Consultant shall be responsible for and timely
pay the monthly dues for membership and any charges he incurs at the Club.
Consultant’s assistant will work from the location of his office and remain a
Choice employee, eligible to receive all standard Choice benefits.

3. Independent Contractor. At all times during this Agreement, the relationship
of Consultant to Choice will be that of an independent contractor. Consultant
agrees that Consultant has the right to control the means and manner by which
the Services are performed. Consultant agrees that Consultant will not look to
Choice for any benefits generally afforded to its employees other than those
described in Paragraph 3 above as a result of his engagement under this
Agreement. Consultant will have no authority to represent himself/herself as an
employee or agent of Choice or of having any authority to legally bind Choice.

 

Page 1 of 4



--------------------------------------------------------------------------------

4. Confidential Information.

a. Consultant agrees that the success of Choice’s business depends in large part
on the development, use and protection of certain Confidential Information and
acknowledges that during the course of this Agreement, Consultant may become
aware of certain Confidential Information, including compensation information,
business methods, techniques, research data, marketing and sales information,
know-how of Choice, Choice’s manner of operation, plans or other such data, that
constitute valuable trade secrets of Choice. Consultant agrees to hold this
information in strict confidence and not to publish or disseminate any
Confidential Information to any third party. In addition, Confidential
Information will include any information that is not disclosed to the general
public and that relates to: (i) the business of Choice or affiliated
corporations, (ii) any client of Choice, or (iii) any product, service,
methodology, tool, or software of Choice.

b. Confidential Information does not include information that (i) is or becomes
published or otherwise available to the public through no act or fault of
Consultant, or (ii) has previously been disclosed to Consultant by a source
other than Choice, as evidenced by Consultant’s written records provided that
the source of the information was not known by Consultant to be bound by a
confidentiality agreement with Choice; (iii) hereafter comes into the possession
of Consultant on a non-confidential basis from a third party with the legal
right to use and disclose the same to Consultant; or (iv) is otherwise legally
required (but only if Consultant notifies the Company of a disclosure obligation
to the extent legally permitted or requests promptly after Consultant learns of
it and permits the Choice to take all steps it deems to be appropriate to
prevent or limit the required disclosure).

c. Consultant agrees not to make any use whatsoever, either now or in the
future, of Choice’s Confidential Information in his possession, except for the
purposes of performing services under this Agreement. Consultant also agrees to
take all appropriate steps to safeguard Confidential Information in his
possession and to protect it against disclosure or misuse.

6. Choice’s Policies. Consultant agrees that while performing services for
Choice or otherwise on Choice’s premises, Consultant shall conduct his
activities in conformity with Choice’s Ethics, Anti-Harassment, Information
Systems and E-mail/Internet policies.

7. General

a. Entire Agreement. This Agreement is the entire agreement between the parties
regarding the Agreement’s subject, and supersedes any other oral and written
agreements entered into before or at the same time as this Agreement concerning
the Agreement’s subject.

b. Modification. The parties may modify this Agreement, but only in writing
signed by both parties.

c. Force Majeure. A party will not be liable to the other should its performance
under this Agreement be prevented, restricted or interfered with by reason of
any circumstance or event beyond the reasonable control of the party affected;
provided, the party so affected uses its best efforts to continue, resume or
substantially resume performance promptly on the end of the circumstance or
event preventing performance.

d. Waiver. Either party may waive an obligation under this Agreement, but only
in writing and for the specific instance for which the waiver was given. Either
party’s failure or delay will not operate as a waiver, nor will any single or
partial exercise of any right under this Agreement preclude any other further
exercise of that right or the exercise of any other right.

 

Page 2 of 4



--------------------------------------------------------------------------------

e. Assignment. Neither party may transfer or assign this agreement or its
Agreement obligations to a third party without the prior written consent of the
other party, not to be unreasonably withheld. If either party assigns this
Agreement, this Agreement’s provisions will be binding on and inure to the
benefit of the parties to this Agreement and each party’s respective successors
and assigns.

f. Governing Law, Litigation. This Agreement shall be governed by the laws of
the State of Maryland, and any disputes arising out of or relating to this
Agreement shall be brought and heard in any court of competent jurisdiction in
the State of Maryland. This Agreement is intended to comply with the
distribution and other applicable requirements of Section 409A and it will be
interpreted and applied consistent with the requirements of that Section and any
regulations thereunder.

g. Severability. If any Agreement provision is held by a court of competent
jurisdiction to be unenforceable, then a court may rewrite that provision with
the least modification necessary to render the provision valid, and the
remaining Agreement provisions will remain in full force and effect.

h. Notice. Both parties will send any notices required under this Agreement in
person by hand delivery or via a reputable overnight delivery service to the
other party at the addresses above or to any other address as a party may
indicate by like notice. Notice is effective on receipt or one business day
after deposit of the notice with a reputable overnight delivery service.

i. Headings. Agreement headings are for convenience only and are not intended to
affect the Agreement interpretation.

j. Execution in Counterparts. This Agreement may be signed in one or more
counterparts, all of which are deemed original.

 

Page 3 of 4



--------------------------------------------------------------------------------

The parties acknowledge that they have read and understood this Agreement, agree
to abide by its terms, and have entered into this Agreement as of the date first
written above.

 

Choice Hotels International Services Corp.,

    Consultant: a Delaware corporation     By:   /s/ Tom Mirgon     /s/ Charles
A. Ledsinger, Jr. Name:   Tom Mirgon     Name:    Charles A. Ledsinger, Jr.
Title:   Senior Vice President    

Guaranty:

Choice Hotels International, Inc., a Delaware corporation (“Choice”), with its
principal place of business at 10750 Columbia Pike, Silver Spring, Maryland
20901, hereby guarantees the obligations of Choice Hotels International Services
Corp. under this Agreement. This is a guarantee of payment, and not of
collection.

 

Choice Hotels International, Inc.

    a Delaware corporation     By:   /s/ Tom Mirgon     Name:   Tom Mirgon    
Title:   Senior Vice President    

 

Page 4 of 4